Citation Nr: 0939788	
Decision Date: 10/20/09    Archive Date: 10/28/09

DOCKET NO.  03-22 053A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease (CAD).

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The Veteran served on active duty from April 1951 to April 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2002 and June 2004 decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.  In September 2007, the Board 
remanded the claims of service connection for CAD, tinnitus, 
and hypertension, to the RO for additional development.

Initially, the Board notes that the record also shows that 
the Veteran had appealed the RO's denial of his claims of 
service connection for diabetes mellitus, a higher evaluation 
for posttraumatic stress disorder (PTSD), and for a total 
rating based on individual unemployability (TDIU).  However, 
these issues are no longer in appellate status because the 
diabetes mellitus and PTSD claims were withdrawn by the 
Veteran in August 2006 and the RO granted the claimant his 
TDIU in an October 2005 rating decision.  See 38 C.F.R. 
§ 20.204(b) (2008) (a substantive appeal may be withdrawn at 
any time before the Board promulgates a decision); Grantham 
v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997) (holding that 
that the RO's award of service connection for a particular 
disability constitutes a full award of benefits on the appeal 
initiated by the Veteran's notice of disagreement on such 
issue).  Similarly, while the Veteran had initially requested 
a hearing before a Veterans' Law Judge, VA adjudication of 
the current appeal may go forward without scheduling that 
hearing because the request was later withdrawn by the 
claimant in August 2006.

The claim of service connection for hypertension is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDINGS OF FACT

1.  The preponderance of the competent and credible evidence 
of record demonstrates that the Veteran's CAD was aggravated 
by his service connected PTSD.

2.  The preponderance of the competent and credible evidence 
is against finding that tinnitus was present in-service or 
that tinnitus is related to service.


CONCLUSIONS OF LAW

1.  Coronary artery disease was aggravated by the Veteran's 
service connected PTSD.  38 U.S.C.A. §§ 1110, 1154, 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.310 (2006); 38 C.F.R. §§ 3.102, 3.159 (2008).

2.  Tinnitus was not incurred or aggravated during military 
service.  38 U.S.C.A. §§ 1110, 1154, 5100, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Claims

The Veteran contends that his CAD was caused or aggravated by 
his service connected PTSD and/or cold injuries.  In the 
alternative, it is also alleged that the Veteran's CAD was 
directly caused by his military service.  The Veteran also 
contends that his tinnitus was directly caused by his 
military service.  It is also requested that the Veteran be 
afforded the benefit of the doubt. 

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  If a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  In addition, service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the physician relates 
the current condition to the period of service.  38 C.F.R. 
§ 3.303(d).  A psychosis, if manifest to a degree of 10 
percent within one year after separation from active duty, 
may be presumed to have been incurred in service.  38 C.F.R. 
§§ 3.307, 3.309.  Sensorineural hearing loss, if manifest to 
a degree of 10 percent within one year after separation from 
active duty, may be presumed to have been incurred in 
service.  38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted where disability is 
proximately due to or the result of already service-connected 
disability.  38 C.F.R. § 3.310.  Compensation is payable when 
service-connected disability has aggravated a non-service-
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre-
aggravation baseline level of disability for the non-service-
connected disability before an award of service connection 
based on aggravation may be made.  This had not been VA's 
practice, which suggests the possibility that the recent 
change amounts to a substantive change in the regulation.  
For this reason, and because the Veteran's claim was pending 
before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the change, which is more favorable to the claimant.

Additionally, the law provides that in the case of any 
Veteran who engaged in combat with the enemy the Secretary 
shall accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service, satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, condition, 
or hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service and, to that end, shall resolve every 
reasonable doubt in favor of the veteran.  Service connection 
of such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b).

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this 
regard, the Board has been charged with the duty to assess 
the credibility and weight given to evidence.  Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Klekar v. West, 
12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared 
that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  In doing so, the Board is free to favor one medical 
opinion over another, provided it offers an adequate basis 
for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

Coronary Artery Disease

As to the claim of service connection for CAD, the Board 
first notes that the Veterans Claims Assistance Act of 2000 
(VCAA) describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).  However, given the 
fully favorable decision contained herein, the Board finds 
that a discussion of the VCAA is unnecessary as to this issue 
because any deficiency in the timing or content of such 
notice would constitute harmless error.  To whatever extent 
the decision of the United States Court of Appeals for 
Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 
473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
a disability rating and an effective date, the Board finds 
that the RO will address any applicable downstream issues 
when effectuating the award and therefore any failure to 
provide this notice at this junction cannot prejudice the 
claimant because he will be free to appeal any finding by the 
RO regarding a disability rating and effective date.

As to the merits of the claim of service connection for CAD, 
a review of the record on appeal shows the Veteran's 
complaints and/or treatment for CAD since at least 1990.  See 
treatment records from Dr. David J. Tucker dated from October 
1990 to March 2004.

As to the origins or etiology of the CAD, the nurse 
practitioner (NP) that conducted the Veteran's February 2005 
VA examination opined, after reviewing the claimant's medical 
records but not his service treatment records, and an 
examination of the appellant that "[t]he [V]eteran's heart 
disease is less likely as not [, 0 to 49% chance[,] secondary 
to the [V]eteran's PTSD nor is it aggravated by the PTSD.  
There is no known research available to document any causal 
relationship between hypertension, CAD[,] and PTSD." 

On the other hand, the Veteran submitted in February and 
October 2007 medical literature that, among other things, 
found a link between PTSD, as well as other mental illnesses, 
and heart disease.  Moreover, in April 2006, David J. Tucker, 
M.D., opined that ". . . [t]here is a strong correlation 
between stress and hypertension.  Hypertension is a risk 
factor for coronary artery disease . . . More likely than 
not, this is the cause of his coronary artery disease . . . 
The evidence of having posttraumatic stress disorder 
indicates that this played a major role in his developing 
hypertension, which led to his coronary artery disease . . 
."  Thereafter, in November 2007, Jay A. Liss, M.D., a 
Fellow of American Board of Psychiatry and Neurology, opined 
that the Veteran's PTSD ". . . is the aggravating cause of 
the progression of his cardiac and vascular disease . . ."  
Subsequently, in December 2008, James M. Perschbacher, M.D., 
opined that the nightmares caused by the Veteran's PTSD place 
significant stress on his heart and his research uncovered 
eight articles that "give some evidence to the fact that 
there may be a connection between prognosis and people with 
coronary artery disease and PTSD, namely a negative prognosis 
and the PTSD could exacerbate the coronary artery disease."  
Furthermore, at the July 2009 VA examination, it was opined 
by the Cardiology Fellow after a review of the record on 
appeal and an examination of the claimant that ". . . it is 
at least as likely as not [that] the [V]eteran's CAD 
[coronary artery disease] is related to his PTSD . . . 
[because] . . . there is suggestion in the literature for an 
association with progression of cardiovascular conditions 
(i.e. atherosclerosis) with significant PTSD and other risk 
factors compared to those without PTSD diagnosis . . . it is 
compelling that a link may in fact exist and can at the very 
least aggravate atherosclerosis progression/development . . 
."

As to which opinion is more credible, the Board finds that 
the medical literature filed by the Veteran when combined 
with the November 2007 opinion from Dr. Liss, the December 
2008 opinion from Dr. Perschbacher, and the July 2009 VA 
examiner's opinion provides important information in favor of 
the conclusion that his CAD was aggravated by his service 
connected PTSD.  Mattern v. West, 12 Vet. App. 222, 228 
(1999); Rucker v. Brown, 10 Vet. App. 67, 73-74 (1997) 
(holding that evidence from scientific journal combined with 
doctor's statements was "adequate to meet the threshold test 
of plausibility").  Moreover, the Board finds the opinions 
provided by Dr. Liss, Dr. Perschbacher, and the July 2009 VA 
examiner, all of whom are physicians, and one of whom is a 
Fellow of American Board of Psychiatry and Neurology and 
another is a Cardiology Fellow, more credible than the 
opinion provided by the NP because they have greater medical 
expertise.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) 
(in evaluating the probative value of medical statements, the 
Board looks at factors such as the individual knowledge and 
skill in analyzing the medical data); Guerrieri v. Brown, 4 
Vet. App. 467, 473 (1993) ("the probative value of medical 
opinion evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches....  As is true with any piece of evidence, 
the credibility and weight to be attached to these opinions 
[are] within the province of the [Board as] adjudicators. . 
.").  Likewise, the Board finds the February 2005 VA 
examiner's negative opinion less credible than the other 
positive opinions because the February 2005 examiner did not 
have the Veteran's service treatment records when providing 
the opinion and because, despite the NP's claims that there 
was no research that documents a causal relationship between 
CAD and PTSD, both the Veteran and Dr. Perschbacher were able 
to locate such research.  See Black v. Brown, 
5 Vet. App. 177, 180 (1995) (holding that a medical opinion 
is inadequate when it is unsupported by clinical evidence); 
Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (holding that 
the Board may reject a medical opinion as "immaterial" where 
there was no indication that the physician had reviewed the 
claimant's service medical records or any other relevant 
documents which would have enabled him to form an opinion on 
service connection on an independent bases). 

Given the above, the Board finds the opinions that the 
Veteran's CAD was aggravated by his PTSD more credible than 
the opinion provided by the NP in February 2005.  See Owens 
v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may 
favor the opinion of one competent medical expert over that 
of another when decision makers give an adequate statement of 
reasons and bases).  Accordingly, the Board finds that with 
granting the Veteran the benefit of any doubt in this matter 
that service connection for CAD is warranted.  38 U.S.C.A. 
§§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.310; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990); Allen, supra.

Tinnitus

As to the claim of service connection for tinnitus, as 
reported above, the VCAA describes VA's duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Moreover, under 38 U.S.C.A. § 5102 VA first has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  Second, under 38 
U.S.C.A. § 5103(a), VA has a duty to notify the claimant of 
the information and evidence needed to substantiate and 
complete a claim, i.e., existence of a current disability, 
the degree of disability, and the effective date of any 
disability benefits.  The appellant must also be notified of 
what specific evidence he is to provide and what evidence VA 
will attempt to obtain.  VA thirdly has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  This includes obtaining all relevant evidence 
adequately identified in the record and, in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A. 

Initially, the Board notes that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  

Next, the Board finds that written notice provided in March 
2007 and November 2007 fulfills the provisions of 38 U.S.C.A. 
§ 5103(a) including notice of the laws and regulations 
governing the assignment of disability ratings and effective 
dates as required by the Court in Dingess, supra. 

While the above notice was not provided prior to the initial 
adjudication of the claim in July 2002, the Board finds that 
providing the Veteran with this adequate notice followed by a 
readjudication of the claim in the August 2009 supplemental 
statement of the case "cures" any timing problem associated 
with inadequate notice or the lack of notice prior to an 
initial adjudication.  Mayfield v. Nicholson, 
20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 
444 F.3d at 1333-34.  

Moreover, the Board finds that even if the above letters 
failed to provide the Veteran with adequate 38 U.S.C.A. 
§ 5103(a) notice, that this notice problem does not 
constitute prejudicial error in this case because the record 
reflects that a reasonable person could be expected to 
understand what was needed to substantiate the claim after 
reading the above letters as well as the July 2002 rating 
decision, the August 2003 statement of the case, and the May 
2005, February 2006, March 2006, and August 2009 supplemental 
statements of the case.  See Sanders v. Nicholson, 487 F.3d 
881, 889 (Fed. Cir. 2007); cert. granted sub nom. Peake v. 
Sanders, 76 U.S.L.W. 3654 (U.S. June 16, 2008) (No. 07-1209); 
rev'd, Shinseki v. Sanders, 566 U.S. ____ (2009).  
Furthermore, there can be no prejudice to the Veteran due to 
a lack of adequate 338 U.S.C.A. § 5103(a) notice where, as 
here, none has been specifically alleged.  Id.

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, the 
record shows that the RO has obtained and associated with the 
claims files all identified and available service and post-
service medical records.  The record also shows that the 
Veteran was afforded a VA examination in connection with his 
claim in July 2003.  Moreover, the Board finds that this 
examination is adequate to adjudicate the appeal because the 
examiner provided a medical opinion as to the origins or 
etiology of the Veteran's tinnitus as well as a rational for 
this opinion.  See 38 U.S.C.A. § 5103A(d) (West 2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. 
Nicholson, 21 Vet App 303 (2007).  

Accordingly, the Board finds that there is no identified, 
available, and pertinent evidence which is not currently part 
of the claims files.  Hence, VA has fulfilled its duty to 
assist the Veteran in the prosecution of his claims and 
adjudication of this appeal may go forward.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

As to service incurrence for tinnitus under 38 C.F.R. 
§ 3.303(a), the Board notes that the record shows that the 
Veteran's served as a Marine in Korea during the Korean 
Conflict.  Additionally, the record shows that the Veteran 
earned the Combat Action Ribbon for his service in Korea.  
Furthermore, not only are the Veteran's claims of having been 
exposed to small arms fire while in combat in Korea 
consistent with his service but the Board finds that he is 
both competent and credible to report on the fact that the 
noise he was exposed to while in combat in Korea was very 
loud.  38 U.S.C.A. § 1154; Buchanan, supra; Jandreau, supra; 
Charles v. Principi, 16, Vet. App. 370 (2002).  Therefore, 
the Board will concede that he was exposed to loud noises 
while on active duty.  

However, service treatment records, including the July 1953 
examination and the April 1954 separation examination, are 
negative for complaints, diagnoses, or treatment for 
tinnitus.  Therefore, entitlement to service connection for 
tinnitus based on in-service incurrence must be denied 
despite the fact that the Veteran is a combat Veteran and was 
exposed to small arms fire while in combat in Korea. 
 38 U.S.C.A. §§ 1110, 1154; 38 C.F.R. § 3.303(a). 

As to post-service continuity of symptomatology under 
38 C.F.R. § 3.303(b), the Board finds that the length of time 
between his separation from active duty in 1954 and first 
seen complaining of ringing in his ears in 2001 (see November 
2001 treatment records from Ears, Nose, and Throat, Ass.) and 
being diagnosed with tinnitus at the 2003 VA audiological 
examination to be compelling evidence against finding 
continuity.  Put another way, the over forty year gap between 
the Veteran's discharge from active duty and the first 
evidence of tinnitus weighs heavily against his claim.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd., 230 F.3d 
1330 (Fed. Cir. 2000) (service incurrence may be rebutted by 
the absence of medical treatment for the claimed condition 
for many years after service); Forshey v. West, 12 Vet. App. 
71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) (noting that the definition of 
evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact); Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did 
not err in denying service connection when the Veteran failed 
to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of his 
low back condition); Shaw v. Principi, 3 Vet. App. 365 (1992) 
(a Veteran's delay in asserting a claim can constitute 
negative evidence that weighs against the claim).

In this regard, the Board acknowledges that the Veteran and 
his representative are competent to give evidence about what 
they see and the claimant is competent to give evidence about 
what he sees and feels; for example, the claimant is 
competent to report that he had problems with ringing in his 
ears since service.  See Buchanan, supra; Charles, supra.  
However, upon review of the claims folders, the Board finds 
that the Veteran's assertions that he has had tinnitus since 
service are not credible.  In this regard, his claim of 
having problems with ringing in his ears since active duty is 
contrary to what is found in the in-service and post-service 
medical records including the April 1954 separation 
examination.  In these circumstances, the Board gives more 
credence to the independent medical evidence of record, which 
is negative for complaints, diagnoses, or treatment for 
tinnitus for over forty years following his separation from 
active duty, than the Veteran's report of a history of 
ringing in his ears since service.  Therefore, entitlement to 
service connection for tinnitus based on post-service 
continuity of symptomatology must be denied.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(b).

As for service connection based on the initial documentation 
of the disability after service under 38 C.F.R. § 3.303(d), 
the Board notes that the record is negative for a medical 
opinion finding a causal association or link between the 
Veteran's tinnitus and an established injury, disease, or 
event of service origin.  See 8 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(d); Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992) (establishing service connection requires finding 
a relationship between a current disability and events in 
service or an injury or disease incurred therein).  In fact, 
the July 2003 VA audiological examiner opined after a review 
of the record on appeal and an examination of the claimant 
that tinnitus was not related to his military service.  This 
opinion is not contradicted by any other medical opinion of 
record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  

As to the Veteran and his representative's claims that the 
appellant's tinnitus was caused by his military service and 
in-service noise exposure during combat, as reported above, 
laypersons are generally not capable of opining on matters 
requiring medical knowledge.  Routen, supra; see also 
Bostain, supra.  Lay testimony is competent, however, to 
establish the presence of observable symptomatology and "may 
provide sufficient support for a claim of service 
connection."  Layno, supra; Charles, supra.  

However, when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  The Board finds that tinnitus is such a 
condition.  Charles, supra.  In such cases however, the Board 
is within its province to weigh the lay statements and to 
make a credibility determination as to whether that evidence 
is sufficient to establish service connection due to service 
incurrence, a superimposed disease or injury creating 
additional disability, continuity of symptomatology, and/or a 
nexus.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Jandreau, supra. 

As noted above, the Board acknowledges that the Veteran and 
his representative are competent to give evidence about what 
they see and the claimant is competent to give evidence about 
what he sees and feels; for example, the claimant is 
competent to report that he had problems with ringing in his 
ears since service.  See Buchanan, supra; Charles, supra.   
However, as noted above, the Board finds that the Veteran's 
assertion of tinnitus since service lacks credibility.  Thus, 
the Board places greater probative value on the VA medical 
opinion cited above which was only provided after a review of 
the record on appeal and an examination of the claimant.  
Evans, supra.

Based on the discussion above, the Board also finds that 
service connection for tinnitus is not warranted based on the 
initial documentation of the disability after service because 
the weight of the competent and credible evidence is against 
finding a causal association or link between the post-service 
disorder and an established injury, disease, or event of 
service origin.  See 8 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d); 
Rabideau, supra.

Accordingly, the Board must conclude that the weight of the 
evidence is against the claim of service connection for 
tinnitus.  See 38 U.S.C.A. §§ 1110, 1154; 38 C.F.R. § 3.303.  

In reaching the above conclusion, the Board also considered 
the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  
However, as the preponderance of the evidence is against the 
claim, the doctrine is not for application.  See also, e.g., 
Ortiz, supra; Gilbert, supra.  


ORDER

Service connection for CAD is granted. 

Service connection for tinnitus is denied.


REMAND

As to the claim of service connection for hypertension, the 
Board notes that this issue was remanded in September 2007 
to, among other things, 

[obtain a medical opinion as to] . . . 
whether it is at least as likely as not 
that any current cardiovascular condition 
found was caused or aggravated by the 
veteran's service-connected PTSD.  
Pertinent documents in the claims folder 
must be reviewed by the examiner and the 
examiner should provide a complete 
rationale for any opinion given without 
resorting to speculation resolving all 
conflicting medical evidence, especially 
statements rendered by Dr. Tucker, the VA 
psychiatrist and the February 2005 VA 
examiner.

While, as noted above, the Veteran was provided a VA 
cardiovascular examination in July 2009, the examiner's 
opinion did not answer the Board's question as to the 
relationship between the claimant's service-connected PTSD 
and hypertension or resolve the conflicting medical opinions 
rendered by Dr. Tucker, the VA psychiatrist, and the February 
2005 VA examiner.  Accordingly, a remand to obtain the answer 
to the Board's question and resolve these conflicting medical 
opinions is required.  See Stegall v. West, 11 Vet. App. 268 
(1998) (holding that where the remand orders of the Board are 
not satisfied, the Board itself errs in failing to ensure 
compliance).  

In this regard, given the Veteran's other regarding his 
hypertension being directly caused by his military service 
and/or caused or aggravated by his service connected cold 
injury, on remand the VA examiner should also be asked to 
provide opinions as to the relationship, if any, between 
military service and his cold injuries and the claimant's 
PTSD.  See 38 U.S.C.A. § 5103A(b); McLendon, supra; Barr, 
supra.  



Accordingly, this issue is REMANDED to the RO/AMC for the 
following actions:

1.  The RO/AMC should obtain and addendum 
to the July 2009 VA examination by the 
same examiner if available or another 
cardiologist if he is not.  The claims 
files should be forwarded to the 
examiner.  Based on a review of the 
claims folders the examiner should 
provide answers the following questions:

i.  Is it at least as likely as not 
(i.e., 50 percent or greater degree 
of probability) that the Veteran's 
hypertension was caused or 
aggravated by his service connected 
PTSD or cold injury?

ii.  Is it at least as likely as not 
(i.e., 50 percent or greater degree 
of probability) that the Veteran's 
hypertension began during service or 
is causally linked to any incident 
of service?

iii.  Is it at least as likely as 
not (i.e., 50 percent or greater 
degree of probability) that the 
Veteran's hypertension manifested it 
self to a compensable degree in the 
first post-service year?

Note 1:  The examiner is requested to 
provide a thorough rationale for all his 
opinions.

Note 2:  In providing answers to the 
above questions, the examiner should 
attempt to resolve the conflicting 
medical opinion regarding the claimant's 
hypertension being caused or aggravating 
by his service connected PTSD provided by 
the February 2005 VA examiner and that 
rendered by Dr. Tucker in April 2006, the 
Veteran's VA psychiatrist in September 
2003, July 2004, and April 2005, and Dr. 
Liss in November 2007.

Note 3:  The examiner is advised that the 
term "as likely as not" does not mean 
within the realm of possibility.  Rather, 
it means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
"More likely" and "as likely as not" 
support the contended causal 
relationship; "less likely as not" 
weighs against the claim.  

Note 4:  The examiner is advised that 
"aggravation" is defined for legal 
purposes as a chronic worsening of the 
underlying condition, as opposed to a 
temporary flare-up of symptoms.  

2.  The RO/AMC should thereafter provide 
the Veteran with updated VCAA notice in 
accordance with Dingess, supra; 
38 U.S.C.A. §§ 5100, 5103, 5103A; and 38 
C.F.R. § 3.159.

3.  The RO/AMC, after completing the 
above actions and any other development 
as may be indicated by the record, should 
readjudicate the claim.  If it remains 
denied, a supplemental statement of the 
case should be provided to the Veteran 
and his representative.  After they have 
had an adequate opportunity to respond, 
the appeal should be returned to the 
Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


